Citation Nr: 1638307	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for patellofemoral syndrome (PFS), left knee.

2.  Entitlement to an initial rating greater than 10 percent for PFS, right knee, prior to May 18, 2007, and since June 30, 2007.

3.  Entitlement to an initial rating greater than 10 percent for instability/laxity of the left knee.

4.  Entitlement to an initial rating greater than 10 percent for instability/laxity of the right knee.

5.  Entitlement to an initial staged ratings greater than 10 percent for herniated disc, lumbar spine with residuals (hereinafter "low back disability"), prior to September 11, 2015.

6.  Entitlement to an initial staged rating greater than 20 percent for a low back disability, since September 11, 2015.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 2003 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted compensable evaluations for left and right knee patellofemoral pain syndrome as well as a lumbar spine disability, all effective from April 6, 2007.  These compensable evaluations represent the initial evaluations assigned for these disabilities, as the December 2007 rating decision was a reconsideration of the July 2007 decision that granted service connection for the disabilities.  

With regard to the knees, the Veteran was granted a temporary total rating for right knee PFS from May 18, 2007, until June 30, 2007, due to surgery requiring a period of convalescence.  38 C.F.R. § 4.30.  As this represents assignment of the maximum schedular rating over that period, there is no question remaining for consideration by the Board, and the issue is characterized to reflect such.  AB v. Brown, 6 Vet. App. 35 (1993).

Further, a December 2010 rating decision issued as part of the current appeal granted separate and compensable 10 percent initial ratings for instability/laxity of both knees.  As the issues perfected to the Board involved evaluation of the knees, the instability ratings remain part of the current appeals.

Regarding the low back, a March 2016 rating decision issued during the pendency of the appeal granted an increased 20 percent evaluation, effective from September 11, 2015; as this does not represent a full grant of the benefit sought of appeal or the maximum possible rating, the appeal continues with regard to both evaluation stages.  AB v. Brown, 6 Vet. App. 35 (1993).

Finally, the issue of TDIU entitlement was inferred by the Board as part and parcel of the appeals for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is associated with the claims file.

When these matters were previously before the Board in September 2011, they were remanded for additional development.  Following full compliance with the Board's directives, the issues are now returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran has relocated several times during the pendency of the appeal; the Montgomery, Alabama, RO is currently listed as the holder of jurisdiction  over her, but the record reflects that she is residing in Ohio at this time.


FINDINGS OF FACT

1.  Throughout the rating period, left knee PFS has been manifested by no worse than limitation of flexion to 100 degrees by pain; loss of less than 10 degrees of extension, to 130 degrees, is shown.  

2.  Throughout the rating period, right knee PFS has been manifested no worse than limitation of flexion to 60 degrees by pain; loss of less than 10 degrees of extension, to 130 degrees, is shown.

3.  Throughout the rating period, left knee instability is best characterized as no worse than slight.
 
4.  Throughout the rating period, right knee instability is best characterized as no worse than slight.

5.  Prior to September 11, 2015, the low back disability was manifested by no worse than subjective complaints of pain with full range of motion, and muscular spasm not resulting in changes to gait, posture, or spinal curvature; herniated and degenerative disc problems were diagnosed, without objective evidence of radiculopathy or other neurological manifestations.

6.  Since September 11, 2105, the low back disability has been manifested by no worse than subjective complaints of pain with full range of motion, and muscular spasm resulting in changes to gait or spinal contour; herniated and degenerative disc problems were diagnosed, without objective evidence of radiculopathy or other neurological manifestations.

7.  Service-connected disabilities do not render the Veteran unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee PFS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  The criteria for an initial rating in excess of 10 percent for right knee PFS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

3.  The criteria for an initial rating in excess of 10 percent for left knee instability/laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for an initial rating in excess of 10 percent for right knee instability/laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a rating in excess of 10 percent for a low back disability, prior to September 11, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

6.  The criteria for a rating in excess of 20 percent for a low back disability, since September 11, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

7.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of initial ratings following the grants of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

The Veteran was afforded VA examinations with respect to these claims in September 2007 and September 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issues on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in May 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Acting Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Acting Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available, outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Evaluations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

      Bilateral Knee Disabilities

The Veteran contends that her service-connected bilateral knee disabilities-which include bilateral patellofemoral pain syndrome ("PFS") and bilateral instability/laxity -are more severe than the current 10 percent ratings reflect (all knee ratings are effective April 6, 2007).  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5257 (2015).  

There are numerous Diagnostic Codes that are potentially applicable to evaluation of a knee disability.  Diagnostic Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the knees, this Diagnostic Code is not applicable here.  Diagnostic Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci.  The Veteran was in receipt of a temporary 100 percent rating for surgical repair of a right knee meniscus tear; rating the right knee under Code 5259 as a postoperative condition was considered, but as the Code is limited to a 10 percent rating, application of a different Code is to the Veteran's advantage.  Moreover, the general "symptomatic" standard under Code 5259 is subsumed by the rating for knee symptoms under other Codes, as is discussed below.  Assignment of a rating under Code 5259 in addition to the currently applied Codes would constitute prohibited pyramiding under 38 C.F.R. § 4.14.  Finally, while evaluations under Code 5262 may be based, in part, upon a knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment has been shown throughout the rating period.  38 C.F.R. § 4.71a. 

Instability is rated under Diagnostic Code 5257, which evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  38 C.F.R. § 4.71a.  A 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability, and; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Id.

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

With regard to PFS, rated according to the degree of limitation of motion demonstrated, Diagnostic Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or zero percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension is rated under Diagnostic Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is assigned when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261.

VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.

Code 5003, for degenerative arthritis, also contemplates ratings based on limitation of motion of the affected joint or joints.  However, no greater than the currently assigned 10 percent rating is allowable for each knee under this Code; a 20 percent rating may be assigned for multiple joint involvement, but when combined this would actually result in a lower rating for the two knee joints.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Moreover, while separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and a Code based on limitation of motion, be it 5003, 5260, or 5261, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261.  Limitation of motion and stability are distinct from each other, but Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

Private treatment records from April 2007 show that the Veteran endorsed sharp and aching pain in her right knee that became worse with stairs, kneeling, twisting, squatting, and bending.  The private physician noted that the Veteran's right knee had no significant swelling or effusion, but there was "some pain" with patella compression.  The private physician also reported that the Veteran's right knee has a laterally tilting and tracking patella.  Physical examination also revealed atrophied muscles in the quadriceps and tenderness at the medial joint line, but the lateral joint line was nontender.  At this time, right knee range of motion testing revealed flexion and extension from zero to 135 degrees.  Sensation and motor examination was intact to the right foot and the knee was stable in all directions.  The Lachman's test was negative.  The Veteran's gait and alignment of the right knee were both normal.  The private physician assessed right knee PFS with a slight, laterally tilting patella.  

May 2007 private treatment records contain MRI findings that showed no fractures or dislocations of the right knee.  There were no bone contusions, but there was a small joint effusion.  The patella was normal, but the private physician noted that there was a possible small and subtle tear at the anterior horn of the lateral meniscus.  The Veteran underwent surgery on her right knee in mid-May 2007.  The preoperative diagnosis was right knee lateral meniscus tear and a laterally tilting patella.  The postoperative diagnosis was right knee medial meniscus tear, lateral meniscus tear, and a laterally tilting patella.  The operative report stated that these issues were successfully repaired.  After the Veteran's right knee surgery, she was evaluated again by a private physician in late-May 2007, and she was reportedly doing well with only a minimal amount of pain.  Her right knee was noted to be well healed, clean, dry, and intact.  There was very little swelling and no significant warmth or erythema.  Right knee range of motion testing revealed flexion from zero to 95 degrees.

Private treatment records from July 2007 document the Veteran's endorsement of "some hypersensitivity at the medial scar and a little bit of numbness around the scar."  She was found to have good range of motion for the right knee from zero to 135 degrees.  The right knee was noted to be stable and all wounds were "well healed."

On VA examination in September 2007, the Veteran endorsed progressively worse symptoms of PFS in both knees since onset during service.  It was noted that the Veteran had right knee surgery in May 2007.  The Veteran's functional limitations were reported to include standing for approximately 15 to 30 minutes and walking more than one-quarter of a mile, but less than one mile in total.  There were no constitutional symptoms or incapacitating episodes of arthritis noted.  Right knee range of motion testing revealed the following: flexion from zero to 130 degrees, with severe pain at 60 degrees; extension from 130 to zero degrees, with pain at 60 degrees.  Left knee range of motion testing revealed the following: flexion from zero to 140 degrees, with pain at 100 degrees; extension from 140 to zero degrees, with pain at 100 degrees.  The VA examiner reported that the McMurray test was negative in the right knee, but positive in the left knee for medial meniscus.  There was also slight effusion in the subpatellar bursa in the left knee.  The VA examiner documented that there was no additional loss in range of motion testing after three cycles of movement for either knee.  The VA examiner also noted that there was marked medial collateral ligament (MCL) laxity in the right knee and mild MCL laxity in the left knee.  There was no ankylosis at this time.  

According to the VA examiner, the Veteran's right knee condition was generally characterized as having painful movement, weakness, and guarding of movement.  There were symptoms of crepitation, abnormal patellar tracking, meniscus abnormality, and effusion.  However, there were no signs of dislocation, locking, clicks or snaps, grinding, or instability.  The Veteran's left knee condition was generally characterized as having effusion and painful movement.  There were also clicks and snaps, abnormal patellar tracking, and meniscus abnormality found on examination.  However, there were no signs of crepitation, grinding, or instability.  Radiographic imaging tests did not reveal degenerative joint disease in either knee, but did show medial patella tracking in the left knee and midline tracking in the right knee.  The VA examiner found that these disabilities had a significant effect on the Veteran's occupation due to lack of stamina, weakness, fatigue, and decreased strength in the lower extremities.  A November 2010 addendum opinion to the September 2007 VA examination noted that there was bilateral instability in both knees at that time.  The addendum opinion noted that before the right knee was repaired there was laxity in the joint.  There was also left knee instability and laxity noted with a mild positive anterior drawer test of about one centimeter of movement noted during the examination.

Private treatment records from October 2007 show that the Veteran endorsed increased anterior right knee pain that is worsened when bending and squatting.  She also complained of weakness of her quadriceps muscle.  Physical examination of the right knee showed no significant effusion or swelling.  The right knee was noted to be stable and range of motion was from zero to 135 degrees.  The knee was nontender at the medial or lateral joint line.  The assessment was right knee PFS with chondromalacia of the patella.  She then received three injections over the course of three weeks in order to help relieve pain in the right knee.

In July 2008, private treatment records note that the Veteran had a fall in May 2008 and twisted the right knee "a little bit."  The right knee pain was described as "very mild" with improvement of symptoms over the prior month.  Physical examination revealed full range of motion in the right knee, and a well-healed surgical scar.  There was no swelling or effusion at this time.  The joint line was nontender and the right knee was stable to all directions.  The assessment was mild right knee sprain with "nearly resolved" symptoms.  Radiographic imaging studies revealed no abnormalities, including fractures or dislocations.  

In October 2008, VA treatment records show that the Veteran endorsed sudden onset of right knee joint pain that worsened with physical activity.  The treating VA physician noted that the Veteran was able to straighten her right knee and that it did not lock-up.  However, the right knee did buckle.  Physical examination of the right knee revealed full range of motion.  The treating VA physician noted that there was effusion, patella femoral grinding, and erythema, but there was no instability or tenderness.  There were no other abnormalities noted for the right knee.  Physical examination of the left knee did not show full range of motion, but the degrees were not documented by the treating physician.  There were no other abnormalities noted for the left knee at this time.

VA treatment records from January 2009 showed that the Veteran endorsed right knee pain.  Physical examination revealed full range of motion for the right knee.  Patella femoral grinding test and apprehension test were positive.  There was no medial or lateral instability reported at this time.  There were no anterior or posterior drawer signs present.  The Lachman test did not demonstrate one plane anterior instability.  McMurray and Apley's compression tests were negative.  The Apley's distraction test was negative.  MRI studies showed a small joint effusion in the right knee.  However, there was no specific evidence for a ligament or meniscal tear.  VA treatment records from February 2009 contain radiology results that showed a small joint effusion in the Veteran's right knee.  The patella was intact without subluxation and there was "no specific evidence for a ligament or meniscal tear."  In May 2009, VA treatment records documented the Veteran's endorsement that her "knee gave out" and caused her to fall within the past three months.

In May 2011, the Veteran testified at a Board hearing before the undersigned.  She endorsed constant pain and swelling in the right knee.  See Board hearing testimony, 4.  She stated that she could not always walk down stairs without feeling as if her right knee was unstable.  Id.  She also said that there was a "shooting pain" whenever her right knee was "about to give out."  Id. at 10.  With regard to the left knee, the Veteran said that it is "not as bad."  Id. at 11.  She explained that she was told that her left knee hurts because she is "over compensating for [her] right knee."  Id.  The Veteran said that her left knee does not give out or swell up as much as her right knee.  Id.  She also endorsed falling "once every couple of months" due to her knee disabilities.  Id. at 13.

Subsequent VA treatment records throughout the period on appeal continue to show that the Veteran endorsed knee pain and joint instability.  In February 2015, VA treatment records show that the Veteran was treated again for right knee pain due to slipping and falling on ice.  Physical examination showed tenderness on palpation of the Quad tendon, no erythema, no misalignment, no crepitus of patella, and normal motion without pain.  No anterior or posterior drawer sign was present.  The Lachman test did not demonstrate one plane anterior instability.  The McMurray test was negative.  The patellofemoral apprehension test was negative.

The Veteran received another VA examination in September 2015.  She endorsed falling on ice in January 2015, but that her primary doctor did not find any new meniscus or ligament damage.  The VA examiner noted that VA treatment records from February 2015 reported a Baker's cyst behind the Veteran's right kneecap.  The Veteran told the VA examiner that her right knee pops and grinds.  She endorsed six times where she had fallen to the ground in the past year due to sudden, sharp pain that caused her right knee to give way.  The Veteran told the VA examiner that her left knee causes pain approximately twice a week for an hour each episode.  The pain is worsened when climbing stairs or standing for long periods, but is relieved by elevating it.  The left knee does not swell or give way, but does pop.  The Veteran did not report flare-ups of the knee and/or lower leg.  However, she did endorse functional loss or impairment due to pain.  

During the September 2015 VA examination, initial and repetitive use range of motion testing for both knees revealed normal results (full range of motion).  Neither pain, weakness, fatigability nor incoordination was reported by the VA examiner to significantly limit functional ability with repeated use over a period of time in both knees.  Additional factors that affect the right knee were found to include swelling and interference with standing.  There were no additional factors found by the VA examiner that affect the Veteran's left knee.  Muscle strength testing in both knees was normal.  There was no muscle atrophy or ankylosis found on examination.  Joint stability tests revealed a history of slight lateral instability in both knees.  There was no history of recurrent subluxation.  There was also a history of recurrent effusion in which the Veteran reported that the right knee swells two to three times per week since January 2015; however, she said that the left knee does not swell.  Performance of joint stability testing revealed currently normal joint stability.  

The VA examiner noted that the Veteran had a history of a meniscus condition in her right knee, but that after the right knee medial and lateral meniscus repairs were performed in 2007 there have not been any new tears or injury per MRI results from 2009.  However, since this surgery the Veteran has reportedly experienced pain and recurring effusion.  Other pertinent physical findings, complications, conditions, signs, symptoms or scars related to the right knee include popping  and objective pain when performing three full squats (without fatigue).  Otherwise, the Veteran was found to have a normal gait.  The VA examiner also found that the Veteran could adequately perform toe, heel and tandem ambulation.  The right knee scar due to surgery was measured as four centimeters by one-half centimeter, but was not found to be painful or unstable.  The scar was described as healed, nontender, deep linear, and skin-toned.  The Veteran was noted to use a Velcro-hinged brace on right knee two to three times per week whenever she walks for exercise.  The VA examiner did not find that there was functional impairment of either knee such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Radiographic imaging studies did not reveal any abnormalities in either knee.

The September 2015 VA examiner reported that the Veteran's bilateral knee disabilities affect her ability to perform occupational tasks, including repetitive stair climbing, squatting or kneeling.  She also cannot stand for a prolonged period due to both knees.  She was limited to walking and/or running for one-half mile at a time.  The Veteran reported that her right knee feels like it will give way if she stands longer than ten minutes.  She said that she could stand for fifteen minutes until her left knee tingles.  The VA examiner noted that she could not confirm bilateral knee instability on anterior drawer testing, which was a similar finding to the Veteran's VA treatment records from February 2015 when she was evaluated for a new right knee injury due to slipping on ice.  The VA treating physician in February 2015 reported that the Veteran had a negative drawer test and no ligament laxity.  The September 2015 VA examiner opined that the Veteran's knees giving out is "less likely due to laxity but is at least as likely due to pain reflex related to her right knee PFS" because the Veteran describes that "when [her right knee] gives out there is a sudden sharp pain then it goes out."

		Limitation of Motion

The Veteran has consistently complained of bilateral knee pain, particularly with extended use.  She is currently rated as 10 percent disabled by each knee, based on limitation of flexion under Code 5260.

However, objective testing shows no limitation of flexion to the degree required for assignment of an evaluation; flexion is the bending of the leg at the knee joint from a straight position back towards the buttock.  On the left, at worst, flexion is limited to 100 degrees by pain, well in excess of the 30 degrees required for assignment of a higher 20 percent rating.  The right demonstrates limitation to 60 degrees in flexion, also exceeding the required criterion.  Importantly, in determining this maximum range of motion, the Board has considered the actual degree of functional impairment, as the limit is marked by the point at which pain begins in motion.  The September 2007 examiner specified that while repetitive motion testing was performed, there was no change in the range of motion in either knee due to pain, weakness, fatigue, or incoordination.  In September 2015, range of motion testing was normal in all planes initially, and after repetitive motion.

The Board has considered whether separate evaluations are possible for limitation of the left or right knee in extension as well.  Extension is the bending of the leg at the knee joint from a position near the buttock to a straightened position.  At the September 2007 VA examination, pain in the left knee with extension was demonstrated from 130 degrees to 100 degrees, showing a limitation of actual function due to pain which fails to meet the requirement for a compensable evaluation.  Similarly, right knee extension was noncompensable, with pain from 130 to 60 degrees.  In both instances, the leg could be fully straightened; the compensable losses considered by the Code refer to the extent to which (in degrees) the leg cannot be straightened.  Again, the Board considered where pain began in movement, and not merely the point to which movement could be accomplished.  Further, repetitive motion testing showed no further decrease in actual functional capacity.  In September 2015, range of motion testing was normal in all planes initially, and after repetitive motion.

In sum, the demonstrated limitation of motion of the left and the right knees does not meet the requirements for increased or additional compensable evaluations under Codes 5260 or 5261 for limitation of motion.


		Instability

The Veteran has reported "giving way" sensations in the knees, particularly with respect to the right knee, and reports multiple falls as a result.  The objective evidence of record corroborates her reports, and 10 percent ratings are currently assigned for each knee for slight instability.

At the September 2007 VA examination, both knees were noted to have laxity of the medial collateral ligament; it was marked on the right and mild on the left.  The Board notes that this examination was within several months of right knee surgery, and the examiner noted the Veteran was still recovering.  Subsequent treatment records recorded little to no instability of either knee, despite subjective reports of "buckling" or "giving way" that had resulted in falls.  At the September 2015 examination, the VA doctor noted the subjective reports of instability, but specified that she could not objectively find any laxity in either joint.

The apparent conflict between the competent lay reports of instability and the objective findings was addressed by the September 2015 examiner, who found that the giving way sensation was present, but was in fact a pain reflex.  This was consistent with the Veteran's reports of a sharp pain prior to experiencing instability.

The Board therefore finds that the objective evidence is more indicative of the actual degree of instability of the knees than that which the Veteran subjectively reports.  While she is experiencing the feelings she describes, medically there is no physical correlation to actual joint instability.

The evidence shows an overall disability picture of no worse than mild or slight instability in both the left and right knee joints.  Definitive laxity is shown only on the September 2007 examination; subsequent medical finding indicate no instability.  The Board, however, recognizes the Veteran's competent and credible reports of a giving way sensation, and notes that whether there is a physical corollary or not, the actual function affected must be considered.  The Board notes as well that while marked instability was reported on the right in September 2007, such was immediately following surgery, prior to full recovery, and it resolved almost immediately thereafter, as reflected by treatment records.  

In sum, in light of the extensive objective evidence of little or no left or right knee laxity over the course of the appellate period, no increased evaluation for either kne under Code 5257 is warranted.

      Low Back Disability

The Veteran contends that her service-connected low back disability is more severe than currently rated (10 percent, effective prior to September 11, 2015, and 20 percent thereafter).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  

The Veteran is currently evaluated under the criteria of Code 5242, for degenerative joint disease.  However, in light of the diagnosis of a herniated disc, the Board also considered application of Code 5243, for intervertebral disc syndrome (IVDS).  Either of two sets of criteria may be applied in rating IVDS.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Post service treatment records reflect no periods of bed rest or total incapacitation related to the back; she reported that she was ordered to bed rest once while pregnant.  She has also informed some examiners of short periods of incapacitation, but such are not corroborated by medical records or findings.  The Veteran has competently and credibly reported episodes of increased symptoms.  However, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, as opposed to merely reporting the Veteran's statement that she was incapacitated, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

The currently applied Code 5242 provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003.  

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

Private treatment records from April 2007 document the Veteran's endorsement of low back pain that causes muscle spasms and tightness in her upper lumbar region.  She said that pain was located in the posterior left hip, buttock, and lateral thigh.  She denied any pain below the knee.  The Veteran told the private physician that prolonged sitting, standing, coughing or sneezing, as well as the progression of her day all worsen her low back symptoms.  Physical examination revealed normal neurologic and sensory testing results.  The Veteran's gait and station were normal.  The private physician assessed lumbar back pain with radiculopathy.  However, the Board notes that the radiculopathy was not actually confirmed by any testing and was noted as an assessment due to the Veteran's endorsement.

Private treatment records from May 2007 show normal MRI examination of the lumbar spine.  However, the thoracic spine MRI revealed degenerative disc disease with disc protrusions at T7-T8 and T11-T12.  There was also mild disc space narrowing and desiccation was noted at T6-T7.  The remainder of the thoracic discs was noted to be intact.

On VA examination in September 2007, the Veteran endorsed low back pain since service.  She told the examiner that the only medical history she had that was related to her back pain was fatigue and occasional urinary urgency.  The VA examiner did not state whether the Veteran had IVDS, but did note that the Veteran had one incapacitating episode for the thoracolumbar region during the past 12 months that lasted for two days.  Physical examination of the spine revealed objective abnormalities of bilateral spasms, but they were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine did not reveal any abnormalities or abnormal spinal curvatures.  The detailed motor examination did not reveal any abnormalities.  Muscle tone was noted to be normal and there was no muscle atrophy present.  Sensory examination was normal.  Reflex examination revealed one abnormality of a hypoactive left ankle jerk.  The Veteran did not have ankylosis.  The range of motion testing revealed normal findings with no pain or radiation on examination.  There was no loss of motion after repetitive use testing was performed.  The Lasegue's sign was negative.  Imaging study results showed a herniated nucleus pulposus (HNP) at T11-12.  Plain x-rays were negative for degenerative joint disease changes.  The VA examiner noted that the HNP had a significant effect on her occupation as a jailer because it caused problems with lifting and carrying objects.  It also affected her job due to lack of stamina and caused weakness or fatigue.  The VA examiner commented that this low back disability also affected the Veteran's activities of daily living in the following ways: chores and exercise (moderate); sports (prevented); recreation, traveling, and shopping (mild); feeding, bathing, dressing, toileting, and grooming (none).

VA treatment records from April 2008 showed that the Veteran endorsed back pain.  Palpation of paraspinous muscles revealed no spasms or tenderness.  The Veteran continued to endorse back pain in May 2009.  Physical examination of the thoracolumbar spine did not demonstrate full range of motion, although exact measurements were not shown.  Thoracolumbar spine pain was elicited by motion.  Flexion and extension in standing maneuvered with pain during movement.  Treatment records from December 2009 showed some tenderness over the high lumbar spine area, but the straight leg raising test was negative.

In May 2011, the Veteran testified at a Board hearing before the undersigned.  She endorsed constant pain in the middle of her back.  See Board hearing transcript, 15.  She said that there is pain shooting down her left hip and she was told "it was possibly a pinched nerve."  Id.  The Veteran stated that when this symptom occurs she was told "just to lay down" in order to alleviate the pain.  Id.  She said that she was not prescribed bed rest due to her spine disability except for the period during her pregnancy.  Id. at 16.  She explained that the pain does not allow her to pick up her child.  Id.  The Veteran said that she was prescribed a muscle relaxer to alleviate the low back pain, but that she does not want to take them due to her need to take care of her child.  Id. at 17.  She stated that she experiences regular symptoms of tingling and numbness in her left hip with shooting pain that travels down to the knee.  Id. at 18.  At this time, the Veteran said that her back pain was getting worse and made it "hard to really do normal activities."  Id. at 19.  

VA treatment records from July 2012 show that the Veteran endorsed pinched nerves and herniated discs in her back.  Physical examination of the thoracolumbar spine demonstrated tenderness on palpation, left greater than right.  Thoracolumbar spine motion was normal, with no pain elicited by motion.  A straight-leg raising test was negative.  The Veteran endorsed symptoms of low back pain again in February 2013.  Examination of the back showed no tenderness on palpation and no muscle spasm.  Thoracolumbar spine motion was normal, and no pain was elicited by motion.  A straight-leg raising test was negative.  The treating physician noted that the Veteran had possible symptoms of radiculopathy, but her last evaluation with a MRI and nerve conduction studies in 2009 did not reveal any abnormalities.  In March 2013, the Veteran continued to endorse low back pain and left leg pain.  MRI findings at this time revealed an "essentially unremarkable MRI lumbar spine, without significant lumbar spinal or neural foraminal stenosis."

      Prior to September 11, 2015

Prior to September 11, 2015, there is no basis for an increased rating in excess of 10 percent for the Veteran's service-connected low back disability.  The Veteran consistently complained of low back pain, with radiation to her leg, above the knees.  Based on her reports, some doctors diagnosed radiculopathy, but objective testing has failed to demonstrate such, and in fact contradicted the finding.

She has also described muscle spasm and tenderness, which has been verified on repeated examinations.  While it is not entirely persistent, it does recur frequently.  However, the spasms were not, prior to September 2015, noted to be severe enough to result in an abnormal gait or abnormal spinal contour.

Moreover, no limitation of motion of the low back was noted which meets the criteria for an increased, 20 percent rating.  At no time was flexion measured greater than 30 degrees but not greater than 60 degrees, nor was the combined range of motion of all planes less than 120 degrees.  Range of motion was, in fact, noted to be normal at all times save a May 2009 VA treatment record; the reported limitation of motion was not quantified.  

Importantly, the Veteran's complaints of pain with movement, increased pain with prolonged activity, and fatigue, are factored into the currently assigned evaluation.  Although the measured ranges of motion are not to a compensable level, the actual functional impairment related to inability to stand, sit, or walk for extended periods, or lift moderate to heavy weights, have been considered.  These impairments do not, however, raise the degree of impairment to the equivalent of the criteria for a 20 percent rating or higher.  The Veteran has repeatedly demonstrated in treatment and on examination that while pain and/or fatigability are present, she remains able to effectively function.  The currently assigned 10 percent rating adequately reflects the additional difficulty her symptoms cause her in doing so.

      Since September 11, 2015

Based on findings at the September 11, 2015, VA examination, VA has assigned an increased 20 percent evaluation for the low back disability; the examiner noted that while ranges of motion remained normal, even in light of pain, there was guarding and spasm present in the low back that resulted in abnormal spinal contour or gait.  To warrant a yet higher evaluation, forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine must be shown.  The evidence of record fails to establish such.

On VA examination in September 2015, the Veteran reported that she could sit for thirty minutes until her back hurts in the low thoracic and upper lumbar areas.  She reported that she could stand for 10 minutes at a time until her back starts to have pain in the left sacroiliac area and back of the left thigh.  She also said that she is able to take care of her four children and picks up after them, cooks, makes beds, does laundry, dusts and vacuums.  The Veteran stated that her back pain does not cause any incontinence for the bladder or bowels.  She did say that her back pain occurs daily and radiates from the left sacroiliac area down the left buttock to the posterior thigh about four times per day.  She did not endorse any numbness or tingling in her feet.  The VA examiner noted that the Veteran has already been diagnosed with thoracic spine degenerative disc disease, T11-T12, and mild lumbar spine degenerative joint disease, L4-S1, and degenerative disc disease and sacroiliac degenerative joint disease without radiculopathy.  The Veteran reported flare-ups of the thoracolumbar spine.  She described a particular instance during the prior month when the back pain lasted all day and kept her awake at night for a few days without any obvious cause.  She also endorsed having functional loss and/or impairment of the thoracolumbar spine due to pain.  The VA examiner noted that pain was noted and caused functional loss.  

During the September 2015 VA examination, initial ranges of motion results were normal for all flexion, extension, and rotations tested.  There was objective evidence of localized tenderness or pain on palpation when the T12 and upper lumbar right paraspinal muscles are palpated.  There was no additional loss of range of motion after repetitive use testing was performed.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  The Veteran had guarding or muscle spasm of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour.  X-rays verified that the right upper lumbar and lower thoracic paraspinal muscles are tight with mild abnormal spinal contour.  

According to the September 2015 VA examiner, additional factors that contribute to the Veteran's low back disability include MRI findings that there is mild thoracic scoliosis related to muscle spasms where the T11-12 discs are herniated.  Muscle strength testing did not reveal any abnormalities.  There was no muscle atrophy noted.  Reflex and sensory examination revealed normal testing results.  The straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or other neurologic abnormalities.  The Veteran did not have IVDS.  Other pertinent physical findings, complications, conditions, signs or symptoms related to the low back disability included the following: normal gait with no assistive devices; Babinski downgoing toes; position and vibration senses grossly intact; pain at 70 degrees on forward flexion, and; mild thoracic scoliosis.  There were no scars related to the low back disability.  The VA examiner stated that the Veteran's low back disability impacted her ability to work and included the following examples of limitations: the Veteran could not lift over 30 pounds, or do repetitive bending with lifting; she can do her own housework including laundry, cooking, vacuuming, making beds; she can walk or run one-half mile at a time; she cannot stand for prolonged periods of time; she can sit with breaks every 30 minutes in order to stretch her back.

Even in consideration of the competent and credible reports of pain with movement, the evidence of record demonstrates a range of motion in flexion to greater than 30 degrees.  Ranges continued to be normal, in fact, and this did not change in any significant manner following repetitive motion, despite the reported presence of pain and weakness.  Even accepting the presence of increased pain in the back, no functional impact is reflected, and hence no additional compensation is warranted.  Motion is not limited to such an extent that less than 30 degrees of flexion or the functional equivalent of ankylosis is shown.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected bilateral knee and low back disabilities.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There are three factors for analysis in order to determine whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The first factor is to determine whether there is a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and if the established criteria found in the rating schedule adequately contemplate the Veteran's disability picture.  Id.

If not, the second factor is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the second factor is found to exist, the third factor is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected knee and spine disabilities reasonably describe and assess the Veteran's disability levels and symptomatology.  With regard to the knees, the limited motion, pain, and giving way complaints are directly addressed by the schedule.  Similarly, the Veteran's complaints of back spasm, pain, fatigue, and limited motion fall squarely within the applied criteria.  In both cases, the application of the DeLuca factors reinforces this consideration..

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  To the extent she refers to radiating pain from the back impacting the leg, she has specified that the knees were unaffected, and further, doctors have found no physiological support for her complaints.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


TDIU 

The Veteran contends that she is entitled to a finding of total disability due to individual unemployability.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

Basic schedular eligibility for TDIU is shown where a Veteran is in receipt of compensation for a disability rated 60 percent disabling, or for multiple disabilities combining to a 70 percent rating, with one condition rated at least 40 percent disabling.  Certain disabilities, to include all those affecting a single body system, may be considered one disability.  38 C.F.R. § 4.16(a).  If a Veteran does not meet these standards, TDIU may still be granted; it is the established policy of VA that all Veterans who are unemployable shall be rated totally disabled.  However, such cases must be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

At no time during the appellate period has the Veteran met the schedular eligibility requirements.  Her multiple orthopedic disabilities, which may be considered a single disability under 38 C.F.R. § 4.16(a) combine to, at most, a 50 percent disability rating.  The question, then, is whether referral to the Director is warranted; to warrant referral, unemployability must be shown.  

Unfortunately, the Board must find that the evidence of record does not establish that the Veteran cannot secure or follow substantially gainful employment.  Both the September 2007 and September 2105 VA examiners found the Veteran was able to work; these opinions, while informative, are not binding on the Board.  Assignment of an evaluation, to include determining TDIU entitlement, is the responsibility of the finder of fact, not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra.  The Board has considered the opinions, but focuses primarily on their discussion of functional capacities.
Both examiners noted that heavy physical labor was beyond the scope of the Veteran's abilities.  Due to pain, weakness, and fatigue, particularly with use, her service-connected knee and back conditions would prevent her from assuming any position requiring more than light manual labor.  The September 2015 examiner noted as examples that the Veteran could not lift over 30 pounds, or do repetitive bending with lifting; she also could not sit or stand for extended periods unless she could take stretch breaks every 30 minutes or so..  She could, however, walk or run for short (1/2 mile) distances, and perform household chores such as laundry, vacuuming, or making beds.  These limitations would permit her to perform more sedentary employment.

The Board has also considered whether, despite physical capacity, the Veteran lacks transferable skills, experience or education which would make employment feasible.   The Veteran reports that she has 96 hours of college credit from completing online courses, but no degree because she was advised to take some of the wrong courses.  It appears she focused on criminal justice. She has worked as a truck driver in service, and a corrections officer.  This education and experience shows an ability to focus and complete work, as well as supporting the idea that she can undertake sedentary employment.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating greater than 10 percent for left knee PFS is denied.

An initial rating greater than 10 percent for right knee PFS, prior to May 18, 2007, and since June 30, 2007, is denied.

An initial rating greater than 10 percent for instability/laxity of the left knee is denied.

An initial rating greater than 10 percent for instability/laxity of the right knee is denied.

An initial staged rating greater than 10 percent for herniated disc, lumbar spine with residuals, prior to September 11, 2015, is denied.

An initial staged rating greater than 20 percent for herniated disc, lumbar spine with residuals, since September 11, 2015, is denied.

Entitlement to TDIU is denied.

____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


